Exhibit 10.1

BRIEF DESCRIPTION OF
OFFICERS’ INCENTIVE PLAN FOR
CALENDAR YEAR 2007

Purpose

The purpose of this plan is to provide executive officers with a financial
incentive to encourage them to perform in a manner that is aligned with the
Company’s objectives and performance goals, and to contribute to the Company’s
ability to hire and retain quality executives.

Term

The plan is effective from January 1, 2007 through December 31, 2007.

Eligibility and Participation

Eligible employees in this plan include all corporate officers recommended for
participation by the Chief Executive Officer and approved by the Compensation
Committee.  Participants include the following positions:

President and Chief Executive Officer

Executive Vice President and Chief Operating Officer

Senior Vice President and Chief Financial Officer

Senior Vice President and President, International Division

Senior Vice President and President, N.A. Division

Senior Vice President, Marketing

Vice President and General Counsel

New officers hired during the year are eligible to participate during the year
on a prorated basis if participation is recommended by senior management and
approved by the Compensation Committee.  To receive a bonus award, the
participant must be actively employed at the time the awards are paid unless
otherwise recommended by the Chief Executive Officer and approved by the
Compensation Committee.  Participation in the plan does not confer a right on
the participant to participate in any subsequent year or the right to continue
in the Company’s employment.

Bonus Target Percentages

The target percentage used to calculate the bonus is expressed as a percentage
of base salary.  The target percentage for current eligible participants varies
from 50% to 100% based on the officer’s position.  The target award represents
the level of bonus payment the participant may earn if the plan performance is
achieved at target and acceptable organizational standards are met. 
Participants may receive bonus awards above or below the target based on
performance levels that exceed or fall below expectations.

Bonus Calculation

The bonus payment is based on three measures: Financial Performance, Operational
Performance and Individual Performance.  Financial Performance is based upon
earnings per share of the Company and earnings before taxes for the applicable
division of the Company.  Operational Performance is based upon the incident
rate of recordable injuries and lost time accidents, and frequency of motor
vehicle collisions occurring in a Company-owned vehicle.  Individual Performance
is determined based upon the participant’s individual contribution towards
achieving individual key business activities that are critical to the Company’s
success.

Under the plan, each officer’s bonus amount is first calculated based on an
objective analysis of our Financial Performance and Operational Performance,
with approximately 90% of this amount based on the Financial Performance and
Individual Performance, and 10% based on the Operational Performance.  An
Individual Performance multiplier, which can range from 0 to 1.25 times, is then
applied to the bonus to account for each executive officer’s individual
performance.  The bonuses are calculated after the end of the fiscal year for
the Compensation Committee’s review and approval.  Under the plan, determination
of actual performance awards is the responsibility of the Compensation
Committee, which reserves the right, in its sole discretion, to increase or
decrease awards to participants.


--------------------------------------------------------------------------------